Citation Nr: 1638518	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to February 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is related to active duty.

2.  The evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and post service medical records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA audiological examinations in July 2010 and August 2011 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The July 2010 VA examiner provided an opinion that "I cannot relate [the Veteran's] hearing loss and tinnitus to noise exposure in the military without resorting to mere speculation."  Consequently, a new VA examination was undertaken in August 2011.  The Board finds that the August 2011VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that he currently has bilateral hearing loss and tinnitus related to his service.  In his April 2010 claim, the Veteran reported that the onset of hearing loss was in February 1964.  He claimed that his hearing loss was caused by gunfire on the firing range as well as working around aircraft jet engines on a daily basis without hearing protection.  In a May 2010 statement, the Veteran related that while stationed in Okinawa Japan, he had to qualify with the .38 pistols and M-16 rifle, he was completely deaf for four days after firing approximately 200 rounds of .38 without the use of hearing protection.  He stated that his hearing partially returned after four days but not completely and he has had ringing in his ears ever since that time for 45 years.  In a May 2010 statement, the Veteran's wife wrote that they had been together since high school and she noticed that he had significantly decreased hearing after service.

Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

There is a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a July 2010 VA audiological evaluation report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
20
25
30
45
70

Speech audiometry revealed speech recognition ability of 88 percent, bilaterally, using the Maryland CNC word list.

In August 2011, a VA examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
55
80
LEFT
10
10
35
50
80

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear, using the Maryland CNC word list.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from weapon firings and aircraft while serving in the Air Force in air cargo as the claimed military noise exposure is not inconsistent with the circumstances of his service.  Further, service treatment records contain a December 1965 hearing conservation data noting the Veteran's noise exposure to aircraft due to his primary work area on the flight line.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's bilateral hearing loss, the August 2011 VHA specialist provided an opinion that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by, or a result of, an event in military service.  In reaching this conclusion, the examiner noted the Veteran's history of hazardous noise exposure in service.

However, the examiner explained that the American College of Occupational and Environmental Medicine published an evidence-based statement dated October 27, 2002 stating that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age related threshold shifts) once the exposure to noise is discontinued.  It was noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and it is usually temporary at first.  "It does not have a delayed onset or nor is it progressive or cumulative."

Therefore, the examiner concluded that based on these studies, the Veteran's hearing test at the time of his military separation accurately represented the effects of any hazardous noise exposure the Veteran sustained during active military service, but his hearing was normal, bilaterally, at discharge.

In this regard, the Veteran's service treatment records show that at the time of enlistment in February 1963, relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

A December 1965 in-service hearing conservation data shows that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
0 (10)
5 (10)
LEFT
0 (15)
-5 (5)
-5 (5)
10 (20)
0 (5)

Service separation examination in January 1967 revealed relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
0 (10)
-5 (0)
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
0 (5)

The Veteran has argued that civilian occupations consisted of office-based jobs and he did not have any recreational noise exposure.

The Board notes that the conclusion of the August 2011 VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner considered the Veteran's reported history of military and post-military noise exposure.  The August 2011 VA examination report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the August 2011 VA examiner's opinion.  There is no controverting medical opinion of record.

To the extent that the Veteran contends that his bilateral hearing loss is related to military service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current bilateral hearing loss was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  Although the Board considered the lay testimony of record attesting to the significant decline in the Veteran's hearing acuity after service, a diagnosis of hearing loss is based on objective audiometric testing.  Lay testimony cannot definitively establish the actual decibel loss at a given range and therefore cannot be used to state a specific decibel level of hearing loss.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Furthermore, substantial probative weight is given to the opinion of the August 2011 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss is less likely than not (less than 50/50 probability) caused by or result of military acoustic trauma, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)
Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

Service treatment records are silent for any treatment for tinnitus.  However, service personnel records show the Veteran served as an Air Passenger Specialist in the Air Force.

The Veteran underwent a VA audiology examination in July 2010 where he gave a history of military noise exposure from weapon firings and aircraft jet engines.  He denied occupational or recreational noise exposure.  The examiner noted that there was no complaint of tinnitus on review of the Veteran's claims file.  The diagnosis was tinnitus.  However, the examiner stated "I cannot relate his hearing loss and tinnitus to noise exposure in the military without resorting to mere speculation."

In August 2011, the Veteran underwent another VA audiology examination.  The Veteran gave a history of recurrent tinnitus.  The examiner opined that "the Veteran has a diagnosis of clinical hearing loss and [his] tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss."

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the competent evidence of record shows current complaints of tinnitus.  The August 2011 VA examiner noted a current diagnosis of tinnitus and provided an opinion that the Veteran's tinnitus was a symptom associated with his current hearing loss.  The Board finds the VA examination reports are inadequate on which to base a decision, as the examiners did not address the Veteran's lay testimony as to the history of his tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

Concerning this, the Board notes that it would have been helpful had the VA examiners elicited information regarding the Veteran's current symptoms and history of the claimed condition and brought his expertise to bear in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that the claimed tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.

In this regard, the Veteran has reported the onset of his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing extensive noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service involving duties in air cargo during his period of service in the Air Force.  38 U.S.C.A. § 1154(a) (West 2015).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


